Citation Nr: 9909549	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs 
benefits.


REPRESENTATION

Appellant represented by:	Salvacion M. Manalo, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1996 determination by the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army in the service of the United States Armed Forces, 
including the recognized guerrillas, and claimed service with 
the United States Army was unverifiable.


CONCLUSION OF LAW

The criteria for a "veteran" for purposes of entitlement to 
VA benefits have not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

An Affidavit for Philippine Army Personnel executed in 
April 1945 shows that the appellant was a general duty nurse 
and a surgical nurse at station hospital, in the East Central 
Luzon Guerrilla Area (ECLGA).  

Certifications of the Armed Forces of the Philippines dated 
in January and February 1993 indicate that the appellant 
joined the medical section of the mountain corps of the ECLGA 
as a guerrilla in December 1944 and was discharged in 
July 1945.  The certifications further indicate that the 
appellant's name was not carried in the approved revised 
reconstructed guerrilla roster of 1948.  

A September 1993 letter from a classmate of the appellant 
shows that following graduation from her training as a nurse, 
the appellant joined the guerrilla movement in 1944.  

The United States Army Reserve Personnel Center (ARPERCEN) 
certified in October 1994 that the appellant "has no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces."

The record contains an affidavit executed in November 1994 
from a lieutenant who served as a Philippine Scout and 
subsequent to the fall of Bataan organized and was overall 
commander of the ECLGA in central Luzon until its liberation 
in 1945.  The affiant reported that the appellant served as a 
nurse in the medical corps of the ECLGA under his chief 
surgeon.  He also noted that the appellant was a second 
lieutenant and was assigned to the medical section of the 
mountain corps regiment of the ECLGA.  He stated that the 
appellant served as a legitimate guerrilla under his command 
and as such should have been recognized and carried in the 
records of the Armed Forces of the Philippines and of the 
Unites States Army Forces Western Pacific (AFWESPAC), which 
issued an order in December 1946 recognizing the ECLGA.  He 
further reported that a directive issued at some time around 
March 1948 by the Philippine Ryukus Command, which had 
succeeded AFWESPAC as the responsible authority for guerrilla 
affairs, issued a directive deleting over half of the names 
from the rosters of the ECLGA who were originally recognized 
for their service.  He opined for that reason there were many 
legitimate guerrillas whose records are no longer found in 
U.S. Army records.  The affiant further concluded that the 
appellant was a deserving guerrilla and should be recognized 
for her service.  

The RO requested ARPERCEN to reverify the appellant's service 
based on the November 1994 affidavit of the commander of the 
ECLGA and the February 1993 certification by the Armed Forces 
of the Philippines.  In April 1995, ARPERCEN replied that the 
evidence was insufficient to warrant a change in the prior 
negative certification.  

Two affidavits executed in May 1996 show that the appellant 
was a second lieutenant who served as a nurse in the medical 
corps of the ECLGA.  

The appellant reported in a January 1997 personal hearing 
before a hearing officer at the RO that she had guerrilla 
service and served as a nurse to the guerrillas and U.S. 
soldiers.  She reported that her service was recognized by 
the Philippine Government.  The Director of the Philippine 
Veterans Affairs Office gave testimony and brought records of 
the appellant which indicate that she was considered a 
veteran of World War II for her service in the medical 
section of the ECLGA, with a grade of second lieutenant.  The 
Director further noted that the appellant received old age 
pension from their office, despite the fact that her name is 
not carried on the guerrilla roster.  The appellant asserted 
that her service as a guerrilla warrants recognition by the 
U.S. Government.  

The RO requested ARPERCEN to verify the appellant's service 
based upon her April 1945 discharge affidavit, the 
November 1994 affidavit of the ECLGA commander, and 
certification by the Armed Forces of the Philippines.  In 
March 1997, ARPERCEN replied that the evidence submitted was 
insufficient to warrant a change in its negative 
certifications dated in October 1994 and April 1995.  
ARPERCEN also found that submitted evidence was insufficient 
to change its prior certification in July 1997.  

The appellant reported in a July 1998 personal hearing before 
a Member of the Board that she joined the guerrillas as a 
nurse during World War II.  She reported that she served in 
the ECLGA as a second lieutenant.  She identified the 
commander of her guerrilla unit as the individual who 
provided the affidavit dated in November 1994.  She reported 
that names of guerrillas who served in the ECLGA had their 
names deleted from the roster of recognized guerrillas.

Relevant Laws and Regulations

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits. 

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time, and 
character of service; and, (3) in the opinion of the 
Department of Veterans Affairs the document is genuine and 
the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that findings 
by the United States service department verifying a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Analysis

Initially, the Board notes that the appellant and her 
representative requested at the July 1998 hearing before a 
Member of the Board that another hearing be conducted at 
which time they would submit a deposition of the commander of 
the appellant's guerrilla unit.  The regulations provide, "A 
hearing on appeal will be granted if an appellant ... expresses 
a desire to appear in person."  38 C.F.R. § 20.700(a).  In 
the instant case, the appellant has been afforded a hearing 
on appeal.  

The Board also notes that the record was left open for a 
period of sixty days in order for the appellant and her 
representative to provide a statement from the commander of 
the appellant's guerrilla unit.  See 38 C.F.R. § 20.709.  The 
Board notes that notwithstanding the fact that such a 
statement was not received following the July 1998 hearing, 
the contentions of the commander of the appellant's guerrilla 
unit are clearly outlined in his November 1994 affidavit. 

In the case at hand, the probative evidence of record shows 
that the appellant served as a nurse during World War II in a 
guerrilla unit referred to in the record as East Central 
Luzon Guerrilla Area (ECLGA).  The appellant has provided 
credible testimony regarding the nature of her service during 
the war.  In addition, she has submitted a November 1994 
affidavit from the commander of her guerrilla unit.  The 
affiant asserted that the appellant was a deserving guerrilla 
and should be recognized for her service by the U.S. Armed 
Forces.  He also noted that several members of the ECLGA, who 
were originally recognized for their service, had their names 
deleted from the roster of recognized guerrillas.  

The Board notes that it is bound by VA regulations which 
require VA to obtain verification of service from the service 
department.  38 C.F.R. §§ 3.203, 19.5.  In addition, the 
Court has found that service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro, 2 Vet. App. at 532.  Notwithstanding the 
sincere contentions of the appellant and the evidence 
submitted in support of her claim, the service department has 
found that the appellant does not have service as recognized 
guerrilla in the service of the U.S. Armed Forces.

Following a review of the record, there does not appear to be 
any additional evidence which would, in the Board's view, 
warrant a further request to the service department to verify 
or recertify additional military service.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  The record shows that the 
October 1994 negative verification was followed by several 
requests by the RO to reverify the appellant's service based 
upon additional evidence submitted by the appellant, 
including her Affidavit for Philippine Army Personnel and the 
affidavit of the commander the ECLGA.  ARPERCEN has found 
that this evidence was insufficient to warrant a change in 
its prior negative certifications.  

The appellant has provided evidence of faithful service 
during World War II; however, as the service department's 
verification of the appellant's service is binding on VA, the 
Board concludes that the appellant's service does not meet VA 
criteria for a "veteran" for purposes of VA benefits.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 
- 8 -





- 1 -


